Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144107(15)(16)(18)(19)                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ADRIANA LEE, Personal Representative                                                                     Brian K. Zahra,
  of the Estate of RUFUS YOUNG, JR.,                                                                                  Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 144107
                                                                    COA: 307164
                                                                    Wayne CC: 08-104936-NH
  DETROIT MEDICAL CENTER and
  CHILDREN’S HOSPITAL OF MICHIGAN,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The motion to supplement is GRANTED. The motion for reconsideration of this Court’s
  December 28, 2011 order is considered, and it is DENIED, because it does not appear
  that the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2012                    _________________________________________
         d0131                                                                 Clerk